Title: From Thomas Jefferson to Maria Cosway, 26 September 1788
From: Jefferson, Thomas
To: Cosway, Maria


          
            Paris Sep. 26. 1788.
          
          Your favor of Aug. the 19., my very dear friend, is put into my hands this 26th. day of September 1788. and I answer it in the same instant to shew you there is nothing nearer my heart than to meet all the testimonies of your esteem. It is a strong one that you will occupy yourself for me on such a trifle as a visiting card. But sketch it only with your pencil, my friend, and do not make of it a serious business. This would render me uneasy, because  I did not mean such a trespass on your time. A few strokes of your pencil on a card will be enjoiment enough for me.
          I am going to America, and you to Italy. The one or the other of us goes the wrong way, for the way will ever be wrong which leads us farther apart. Mine is a journey of duty and of affection. I must deposit my daughters in the bosom of their friends and country. This done, I shall return to my station. My absence may be as short as five months, and certainly not longer than nine. How long my subsequent stay here may be I cannot tell. It would certainly be the longer had I a single friend here like yourself.—In going to Italy, be sure to cross the Alps at the Col de Tende. It is the best pass, because you need never get out of your carriage. It is practicable in seasons when all the other passes are shut up by snow. The roads leading to and from it are as fine as can possibly be, and you will see the castle of Saorgio. Take a good day for that part of your journey, and when you shall have sketched it in your portefeuille, and copied it more at leisure for yourself, tear out the leaf and send it to me. But why go to Italy? You have seen it, all the world has seen it, and ransacked it thousands of times. Rather join our good friend Mrs. Church in her trip to America. There you will find original scenes, scenes worthy of your pencil, such as the Natural bridge or the Falls of Niagara. Or participate with Trumbull the historical events of that country. These will have the double merit of being new, and of coming from you. I should find excuses for being sometimes of your parties. Think of this, my dear friend, mature the project with Mrs. Church, and let us all embark together at Havre. Adieu ma tres chere et excellente amie. Your’s affectionately,
          
            
              Th: J.
            
          
        